—Appeal by the defendant from a judgment of the County Court, Nassau County (Wexner, J.), rendered January 25, 1993, convicting him of burglary in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at the trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of burglary in the second degree beyond a reasonable doubt. Although the defendant was not in possession of any items from the burglarized house at the time of his arrest, the reasonable inferences drawn from the evidence support the conclusion that he entered the home with the intent to commit a larceny. When more than one inference can be reasonably drawn from the evidence, upon appellate review, the People are entitled to the inference which supports the verdict (see, People v Barnes, 50 NY2d 375, 381; People v Rodriguez, 200 AD2d 775; People v Miller, 149 AD2d 737). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contention is not preserved for appellate review and, in any event, does not warrant reversal. Lawrence, J. P., Pizzuto, Joy and Altman, JJ., concur.